Title: To George Washington from John Pray, 19 November 1782
From: Pray, John
To: Washington, George


                  
                     Sir.
                     Nyack Novr 19th 1782
                  
                  I inclose your Excellency two York papers, the latest I have been able to Collect.
                  There was a verry considerable Embarcation taking place Yesterday at York.
                  It is Confidentially Reported that the Enemy are a going to evacuate York Since The Merchants and Shop Keepers are all gone from the north end of York Island
                  I expect I shall have some thing more Certain within two or three days, as I have a person in at this time, with proper instructions.  I have the Honor to be with Every Sentiment of Respect and Esteem Your Excellencys most Obedt and most Humble Servant
                  
                     Jno. Pray Capt.
                     
                  
               